 


Exhibit 10.3
BRANDYWINE REALTY TRUST
RESTRICTED SHARE RIGHTS AWARD AGREEMENT
THIS RESTRICTED SHARE RIGHTS AWARD AGREEMENT (this “Agreement”) dated as of the
Effective Date set forth in the attached Award Certificate (the “Award
Certificate”) is made pursuant to the Brandywine Realty Trust Amended and
Restated 1997 Long-Term Incentive Plan (the “Plan”) by and between Brandywine
Realty Trust (the “Company”) and the individual named on the Award Certificate
(the “Participant”). The Award Certificate is included with and made part of
this Agreement. In this Agreement and the Award Certificate, unless the context
otherwise requires, words and expressions shall have the meanings given to them
in the Plan, except as herein defined.
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a)    “Achievement Percentage” means the “Percentage of Component Earned”
specified with respect to the target, above target and maximum levels for each
Performance Component on the Award Certificate, or a percentage determined using
linear interpolation if actual performance falls between any two specific
levels. In the event that actual performance does not meet the target level for
any Performance Component, the “Achievement Percentage” with respect to such
Performance Component shall be zero.
(b)    “Award” means the equity incentive award memorialized by this Agreement.
(c)    “Deferred Compensation Plan” means the Brandywine Realty Trust Executive
Deferred Compensation Plan, as in effect from time to time.
(d)    “Disability” means “Disability” as defined in the Plan, provided that
such condition also constitutes a “disability” as defined in Treas. Reg. §
1.409A-3(i)(4).
(e)    “Good Reason” means the occurrence of any of the following after a Change
of Control: (i) a decrease in the Participant’s annual base salary in effect at
the date of the Change of Control; (ii) a material decrease in the Participant’s
Grantee’s annual bonus opportunity in effect at the date of the Change of
Control; (iii) a material diminution in the Participant’s title, authority,
duties, or responsibilities in effect at the date of the Change of Control; or
(iv) a relocation of the Participant’s principal place of work to a location
more than thirty (30) miles from the location at the date of the Change







--------------------------------------------------------------------------------

 


of Control; provided, however, that the foregoing events or conditions will only
constitute Good Reason if the Participant provides the Company with written
objection to the event or condition within 90 days following the occurrence
thereof, the Company does not reverse or otherwise cure the event or condition
within 30 days of receiving that written objection, and the Participant resigns
his or her employment within 30 days following the expiration of that cure
period.
(f)    “Performance Components” means the performance criteria applicable to the
Award, as set forth on the Award Certificate.
(g)    “Performance Period” means the three year period ending December 31,
2022.
(h)    “Qualifying Termination” means a Termination of Employment (x) after the
Participant has become Retirement Eligible, (y) due to the Participant’s
Disability, or (z) resulting from the Participant’s death.
(i)    “Relative Weighting” means, in respect of any Performance Component, the
“Relative Weighting” set forth for such Performance Component on the Award
Certificate.
(j)    “Retirement Eligible” means the Participant has attained at least age
fifty seven (57) and completed at least fifteen (15) years of continuous
full-time service with the Company.
(k)    “RSU” means a restricted stock unit granted hereunder, which unit is
intended to constitute a “Performance Share” under the Plan.
(l)    “Target Award Amount” means, in respect of the Award, the “Target Award
Amount” set forth on the Award Certificate.
(m)    “Termination Date” means the effective date of a Termination of
Employment for any reason.
(n)    “Termination of Employment” means a “separation from service” of the
Participant within the meaning of Treasury Regulation §1.409A-1(h) (or any
successor regulation).
2.    Award Elements. This Award is composed of two elements, a “basic” element
and an “outperformance” element. The “basic” element consists of a number of
RSUs equal to 100% of the Target Award Amount, which RSUs are subject to
service-based vesting conditions as set forth stated in Section 3. The
“outperformance” element consists of a number


-2-



--------------------------------------------------------------------------------

 


of additional RSUs (ranging from zero to 200% of the Target Award Amount) that
may be earned pursuant to Section 4(a) and, if earned, will be subject to
service-based vesting conditions as set forth in Section 4(b).
3.    Basic Element.
(a)Vesting. Provided the Participant remains in continuous service with the
Company through the applicable date or event:
(i)    A number of RSUs equal to one-third (1/3) of the Target Award Amount
shall become vested on each of (A) April 15, 2021, (B) April 15, 2022 and (C)
April 15, 2023;
(ii)    In the event of the Participant’s death or Disability, any RSUs that are
subject to vesting under Section 3(a)(i) above, but not yet otherwise vested,
will then become vested;
(iii)    Upon the Participant becoming Retirement Eligible, any RSUs that are
subject to vesting under Section 3(a)(i) above, but not yet otherwise vested,
will then become vested; and
(iv)    Upon a Company-initiated termination of the Participant’s employment
without Cause, or the Participant’s resignation with Good Reason, in either case
during the one year period following a Change of Control, any RSUs that are
subject to vesting under Section 3(a)(i) above, but not yet otherwise vested,
will then become vested; provided that Participant executes a general release of
claims against the Company and its affiliates in a form reasonably prescribed by
the Company and that release becomes irrevocable within 45 days after such
termination. If Participant fails to timely satisfy this release requirement,
all RSUs otherwise vesting under this Paragraph 3(a)(iv) shall be forfeited and
Participant will have no further rights with respect thereto.
(v)    Upon the Participant’s termination of employment with the Company, the
Participant will forfeit all RSUs subject to vesting under this Section 3 (and
all rights with respect thereto) that have not become vested as of or prior to
such termination. In addition, if the termination is for Cause, all RSUs subject
to this Section 3 (whether or not then vested) and any Shares underlying RSUs
that have not yet been issued to the Participant shall then be automatically
forfeited.
(b)Delivery. Subject to any delay required by Section 5(i) (regarding Section
409A), Shares will become deliverable in respect of RSUs vesting under Section
3(a) as follows:


-3-



--------------------------------------------------------------------------------

 


(i)    In the case of RSUs vesting under Sections 3(a)(i) or 3(a)(ii) (i.e.,
scheduled vesting dates, death or Disability), one Share shall be delivered in
respect of each RSU then vesting, within 15 days of the applicable vesting date
or event;
(ii)    In the case of RSUs vesting under Section 3(a)(iii)(i.e., Retirement
Eligibility), one Share shall be delivered in respect of each RSU then vesting
within 15 days of the earlier of (A) the date such Share would have otherwise
been deliverable under Paragraph 3(a)(i)(A), (B) or (C) (as applicable), or (B)
the Participant’s Termination Date; and
(iii)    In the case of RSUs vesting under Paragraph 3(a)(iv) (i.e., involuntary
termination following a Change of Control) one Share shall be delivered in
respect of each RSU then vesting within 60 days of Participant’s Termination
Date.
(c)Dividend Equivalent Rights. Upon the payment by the Company of any cash
dividend or distribution with respect to its Shares, the Participant will then
be entitled to an equivalent cash payment equal to the cash dividends or
distributions that would then be payable with respect to a number of Shares
equal to the number of outstanding RSUs then held by the Participant and subject
to this Section 3 (whether or not then vested).
4.    Outperformance Element.
(a)Performance Determination. Following the last day of the Performance Period
and subject to the Participant’s continued employment through the last day of
the Performance Period (except as provided in Section 4(c)(i) below), the total
number of RSUs earned under this Section 4 shall be calculated by the Committee
as follows:
(i)    For each Performance Component, the total number of RSUs earned and
issuable shall be equal to the product of (x) the Target Award Amount,
multiplied by (y) the Relative Weighting for such Performance Component,
multiplied by (z) the Achievement Percentage for such Performance Component. The
foregoing calculation shall be made promptly following the end of the
Performance Period. In the event that the Company’s actual performance does not
meet the target level for a Performance Component, no RSUs shall be earned in
respect of that Performance Component.
(ii)    The levels of achievement with respect to any Performance Component
shall be adjusted from time to time by the Committee as it deems equitable and
necessary in light of acquisitions, dispositions and other non-routine and
opportunistic expenses, transactions or extraordinary or one-time events that
impact the Company’s operations or the measurement of any Performance Component.


-4-



--------------------------------------------------------------------------------

 


(b)Vesting. Subject to Section 4(c)(i), the RSUs earned under Section 4(a) shall
become vested as follows, subject to the Participant’s continued employment with
the Company through the applicable vesting date:
(i)    50% of such earned RSUs shall vest on January 1, 2023; and
(ii)    50% of such earned RSUs shall vest on January 1, 2024.
(c)Effect of Certain Termination Events.
(i)    Death, Disability, Retirement. Notwithstanding the foregoing:
(A)    In the event of the Participant’s Qualifying Termination prior to the
completion of the Performance Period, a portion of the RSUs subject to this
Section 4 may be earned, with the actual number of earned RSUs determined based
on actual performance through the end of the Performance Period. The number of
earned RSUs calculated in accordance with this Section 4(c)(i)(A) that become
vested will be pro-rated based on the number of days in the Performance Period
completed prior to the Termination Date, and such pro-rated number of earned
RSUs under the Award will be deemed vested in full and be settled pursuant to
Section 4(f), with the “applicable vesting date” meaning the last day of the
Performance Period.
(B)    In the event of the Participant’s Qualifying Termination after the
completion of the Performance Period (including, for this purpose, an
abbreviated performance period described below under Section 4(d)), but prior to
the last Vesting Date applicable under Section 4(b), all earned but otherwise
unvested RSUs under this Section 4 will become vested in full and will be
settled pursuant to Section 4(f), with the “applicable vesting date” meaning the
Termination Date.
(ii)    Other Terminations. Upon the Participant’s termination of employment
with the Company, the Participant will forfeit all RSUs subject to vesting under
this Section 4 (and all rights with respect thereto) that have not become vested
as of or prior to such termination. In addition, if the termination is for
Cause, all RSUs subject to this Section 4(whether or not earned or vested) and
any Shares underlying RSUs that have not yet been issued to the Participant
shall then be automatically forfeited.
(d)Change in Control. Notwithstanding the foregoing, in the event of a Change in
Control during the Participant’s employment and prior to the completion of the
Performance Period, a portion of the RSUs subject to this Section 4 may be
earned, with the actual number of


-5-



--------------------------------------------------------------------------------

 


earned RSUs determined based on actual performance through the end of the most
recently completed fiscal quarter prior to such Change in Control, measured
against the Performance Components as adjusted by the Committee in its
discretion to reflect the abbreviation of the Performance Period. Such earned
RSUs will then remain subject to the service-based vesting conditions set forth
in Section 4(b) (subject to acceleration under Section 4(c)(i)(B), if
applicable).
(e)Dividend Equivalent Rights. Upon the payment by the Company of any cash
dividend or distribution with respect to its Shares, the Participant will then
be entitled to an equivalent cash payment equal to the cash dividends or
distributions that would then be payable with respect to a number of Shares
equal to the number of earned RSUs then held by the Participant and subject to
this Section 4 (whether or not then vested).
(f)Delivery. Upon the vesting of an earned RSU in accordance with Section 4(b)
or Section 4(c)(i), one Share shall be delivered in respect of each RSU then
vesting not later than the 60 days following the applicable vesting date
(subject to any delay required under Section 5(i) (regarding Section 409A).
5.    Miscellaneous.
(a)    Deferrals. To the extent provided under the Deferred Compensation Plan
and timely elected in accordance with Section 409A, the Participant may elect to
defer receipt of Shares issuable and/or dividends equivalents payable hereunder.
In the event of such a deferral, the time for Share issuance and/or dividend
equivalent payment will be governed by the Deferred Compensation Plan and not
this Agreement.
(b)    Agreement Subject to Plan; Amendment. By entering into this Agreement,
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. This Award is subject to the Plan and the terms and
provisions of the Plan are hereby incorporated herein by reference. The terms of
the Agreement and the Award Certificate may be amended from time to time by the
Committee in its sole discretion in any manner that it deems appropriate;
provided, that any such amendment that would materially and adversely affect any
right of the Participant shall not to that extent be effective without the
consent of the Participant; but provided further that this Agreement may be
terminated and liquidated without the consent of Participant (but subject to the
requirements of Treas. Reg. § 1.409A-3(j)(4)(ix), if applicable).
(c)    Participant is Unsecured General Creditor. The Participant and the
Participant’s heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any specific property or assets of the Company.
Assets of the Company shall not be held under any trust for the benefit of the
Participant or the Participant’s heirs,


-6-



--------------------------------------------------------------------------------

 


successors, or assigns, or held in any way as collateral security for the
fulfilling of the obligations of the Company under the Agreement or the Plan.
Any and all of the Company’s assets shall be, and remain, the general
unrestricted assets of the Company. The Company’s sole obligation under this
Agreement and in respect of the Award shall be merely that of an unfunded and
unsecured promise of the Company to pay the Participant in the future, subject
to the conditions and provisions of the Agreement and the Plan.
(d)    No Transferability; No Assignment. Neither the Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the Award or the RSUs. No part of the RSUs
or the Shares delivered in respect of any vested RSUs, and/or amounts payable
under this Agreement shall, prior to actual settlement or payment, be subject to
seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by the Participant or any other
person, be transferable by operation of law in the event of the Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.
(e)    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the Participant’s receipt of this Award (or Shares issued in settlement of the
Award) shall impose any obligation on the Company or any Affiliate to continue
the employment of the Participant. Further, the Company or any Affiliate (as
applicable) may at any time terminate the employment of such Participant, free
from any liability or claim under the Plan or this Agreement, except as
otherwise expressly provided herein.
(f)    No Shareholder Rights. The Participant shall have no rights as a
shareholder of the Company, no rights to dividends or distributions (subject to
the right to receive dividend equivalent payment as set forth in Section 3(c) or
4(e)) and no voting rights with respect to the RSUs and any Shares underlying or
issuable in respect of such RSUs until such Shares are actually issued to and
held of record by the Participant.
(g)    Tax Withholding.
(i)    Regardless of any action the Company takes with respect to any or all
federal, state or local income tax, employment tax or other tax related items
(“Tax Related Items”), the Participant acknowledges that the ultimate liability
for all Tax Related Items associated with this Award is and remains the
Participant’s responsibility and that the Company: (A) makes no representations
or undertakings regarding the treatment of any Tax Related Items in connection
with any aspect of the RSUs, including, but not limited to, the grant or vesting
of the RSUs, the delivery of the Shares, the


-7-



--------------------------------------------------------------------------------

 


subsequent sale of Shares acquired hereunder and the receipt of dividend
equivalent payments; and (B) does not commit to structure the terms of the grant
or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax Related Items. Further, if Participant has relocated to a different
jurisdiction between the date of grant and the date of any taxable event,
Participant acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
(ii)    Prior to the relevant taxable event, the Participant shall pay or make
adequate arrangements satisfactory to the Company, in its sole discretion, to
satisfy all withholding and payment on account obligations for Tax Related Items
of the Company. In this regard, the Participant authorizes the Company, in its
sole discretion, to satisfy the obligations with regard to all Tax Related Items
legally payable by the Participant with respect to the RSUs by withholding Share
otherwise issuable to the Participant. The Participant shall pay to the Company
any amount of Tax Related Items that the Company may be required to withhold as
a result of the RSUs that are not satisfied by the previously described method.
(h)    Compensation Recovery Policy. Notwithstanding anything to the contrary
contained herein, the Participant agrees that this Award will be subject to the
terms of any current or future clawback or recapture policy adopted by the
Company and any current or future law, regulation or stock exchange listing
requirement regarding the clawback or recapture of compensation.
(i)    Section 409A Compliance. The Award and the Shares and amounts payable
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so as to prevent the inclusion in gross income of
any benefits accrued hereunder in a taxable year prior to the taxable year or
years in which such amount would otherwise be actually distributed or made
available to the Participant. The Agreement shall be administered and
interpreted to the extent possible in a manner consistent with that intent.
Notwithstanding any other provision of this Agreement, if a Participant is a
“specified employee” within the meaning of Section 409A, no payments in respect
of any Award or RSU that is “deferred compensation” subject to Section 409A and
which would otherwise be payable upon the Participant’s “separation from
service” (as defined in Section 409A) shall be made to such Participant prior to
the date that is six months after the date of the Participant’s “separation from
service” or, if earlier, the Participant’s date of death. Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum on the earliest date permitted under Section 409A that is also a
business day. To the extent any payment under this Award is conditioned on the
effectiveness of a release of claims and the period Participant is afforded to
consider the release spans two calendar years, payment will be made in the


-8-



--------------------------------------------------------------------------------

 


second calendar year. The Participant is solely responsible and liable for the
satisfaction of all taxes and penalties under Section 409A that may be imposed
on or in respect of the Participant in connection with this Agreement, and the
Company shall not be liable to any Participant for any payment made under this
Plan that is determined to result in an additional tax, penalty or interest
under Section 409A, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under Section 409A.
Notwithstanding any contrary provision of the Plan or this Agreement (including,
without limitation, Sections 9(b)(iii) and 9(b)(v) of the Plan), the delivery of
Shares hereunder may only be accelerated to the extent permitted under Section
409A.
(j)    Section 280G of the Code. In the event that the accelerated vesting of
the RSUs or the amounts payable under this Agreement, together with all other
payments and the value of any benefit received or to be received by the
Participant, would result in all or a portion of such payment being subject to
excise tax under Section 4999 of the Code (the “Excise Tax”), then the
Participant’s payment shall be either (a) the full payment or (b) such lesser
amount that would result in no portion of the payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state, and local employment taxes, income taxes, and the
Excise Tax, results in the receipt by the Participant, on an after-tax basis, of
the greatest amount of the payment notwithstanding that all or some portion of
the payment may be taxable under Section 4999 of the Code. Any such reduction
shall be made by the Company in compliance with all applicable legal authority,
including Section 409A, with later payments being reduced prior to earlier
payments. All determinations required to be made under this Section shall be
made by the nationally recognized accounting firm which is the Company’s outside
auditor immediately prior to the event triggering the payments that are subject
to the Excise Tax (the “Accounting Firm”). The Company shall cause the
Accounting Firm to provide detailed supporting calculations of its
determinations to the Company and the Participant. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.
(k)    Affiliate Service. Solely for purposes of the vesting provisions of this
Award, service with the Company will be deemed to include service with an
Affiliate, but only during the period of such affiliation. Solely for purpose of
determining whether a Participant is Retirement Eligible, full-time service with
an entity acquired by the Company or an Affiliate will be deemed to constitute
full-time service with the Company, provided the Participant was in active
service with the acquired entity at the time of the transaction and has
continued in service with the Company without interruption since that time.


-9-



--------------------------------------------------------------------------------

 


(l)    Fractional Shares. Fractional Shares otherwise issuable hereunder will be
rounded down to the nearest whole Share.
(m)    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland applicable to
contracts made and performed wholly within the State of Maryland, without giving
effect to the conflict of law provisions thereof.
(n)    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
* * * * *




-10-



--------------------------------------------------------------------------------








BRANDYWINE REALTY TRUST
RESTRICTED SHARE RIGHTS
AWARD CERTIFICATE
1. Brandywine Realty Trust and the Participant who is signatory hereto, hereby
agree to the terms of this Award Certificate and the Brandywine Realty Trust
Outperformance Share Award Agreement to which it is attached.
2. Subject to the terms of this Award Certificate, the Agreement, and the Plan,
the Company hereby grants to the Participant as of the Effective Date, the Award
on the terms set forth below:
Participant:
___________________
Effective Date:
March 5, 2020
Target Award Amount:
______ RSU’s





3. The Performance Components relevant under Section 4 of the Agreement are set
forth below:
Performance Component #1: Average Same Store Cash NOI Growth Percentage
Performance Period: January 1, 2020 to December 31, 2022
Relative Weighting: 50%
Performance Scale:


Average Same Store Cash NOI Growth Percentage
Percentage of Component Earned
Target
6.15%
50%
Above target
6.40%
75%
6.65%
100%
6.90%
150%
Maximum or above
7.15%
200%





(i)    “Average Same Store Cash NOI Growth Percentage” means the average of the
sum of the percentage changes in Same Store Cash NOI (as defined below) for each
of (a) calendar year 2020 compared to calendar year 2019; (b) calendar year 2021
compared to calendar year 2020; and (c) calendar year 2022 compared to calendar
year 2021. For example, if the percentages are 0.7%, 1.1% and 4.5% for the
foregoing three periods, then the Average Same Store Cash NOI Growth Percentage
will be 2.10%.


1



--------------------------------------------------------------------------------







(ii)    “Same Store Cash NOI” for a given calendar year means, solely with
respect to the Same Store Properties for such calendar year, the net income
available to common shareholders, plus corporate general and administrative
expense, depreciation and amortization, interest expense, non-controlling
interests, losses from early extinguishment of debt and losses from property
dispositions, less interest income, development and management income, gains
from property dispositions, gains on sale from discontinued operations, gains on
early extinguishment of debt, income from discontinued operations, income from
unconsolidated real estate ventures and non-controlling interests, after
eliminating the effect of straight-lining of rent and deferred market intangible
amortization, and adjusted further to exclude “termination fees” and “other.”
(iii)    For this purpose: (a) “Same Store Properties” for calendar year 2020
shall consist of those properties that the Company has owned for the twenty four
(24) month period that ends December 31, 2020, (b) “Same Store Properties” for
calendar year 2021 shall consist of those properties that the Company has owned
for the twenty four (24) month period that ends December 31, 2021 and (c) “Same
Store Properties” for calendar year 2022 shall consist of those properties that
the Company has owned for the twenty four (24) month period that ends December
31, 2022, excluding in the case of each of the foregoing clauses, any such
properties that, at any time during the twenty four (24) month period covered by
such clause, have been moved into development/redevelopment consistent with the
methodology followed by the Company in presenting its same store portfolio in
its then most recently applicable public disclosures (whether or not filed with
the Securities and Exchange Commission).
Performance Component #2: Aggregate Investment Activity
Performance Period: January 1, 2020 to December 31, 2022
Relative Weighting: 50%
Performance Scale:


Aggregate Investment Activity
Percentage of Component Earned
Target
$1,025,000
50%
Above target
$1,050,000
75%
$1,075,000
100%
$1,100,000
150%







-2-



--------------------------------------------------------------------------------







(i)    Notwithstanding the foregoing, the Achievement Percentage for Performance
Component #2 will be zero unless the ratio of Pro Forma Net Debt (as defined
below) to Pro Forma Adjusted EBITDA (as defined below) is 6.3 or less.
(ii)    “Aggregate Investment Activity” means the sum of the following: (a) the
purchase price of real estate, including land and buildings, acquired by the
Company (as defined below) or an unconsolidated subsidiary during the
Performance Period (“Purchases”); (b) the gross sales price of real estate,
including land and buildings, sold by the Company or an unconsolidated
subsidiary during the Performance Period (“Sales”); (c) the present value of
scheduled rental payments that will be made, or received, over the term of any
ground lease executed by the Company or an unconsolidated subsidiary during the
Performance Period (using a discount rate equal to the Company’s weighted cost
of capital at the time of execution of any such ground lease); (d) the principal
amount of loans made or committed to be made by the Company to third persons,
including to unconsolidated subsidiaries, during the Performance Period; (e) the
amount of equity invested or committed to be invested by the Company in third
persons, including in unconsolidated subsidiaries, during the Performance
Period; (f) the budgeted cost of developments and redevelopments commenced by
the Company or an unconsolidated subsidiary during the Performance Period
(regardless of whether such costs will be funded through debt or equity,
including equity funded by a third party partner or member in an unconsolidated
subsidiary, or a combination thereof); and (g) without duplication, the
Company’s equity and debt commitments to joint ventures formed during the
Performance Period (other than a joint venture in respect of certain excluded
assets referenced in the 2020 corporate scorecard) (collectively, “Covered
Developments”). In the event that the Company undertakes a Purchase or a Sale
through an unconsolidated subsidiary, then, solely in any such case, the amount
credited to Aggregate Investment Activity shall be the Company’s pro rata share
of the purchase price or sale price, as the case may be, determined based on the
Company’s ownership interest in the unconsolidated subsidiary without regard to
priority entitlements to distributable cash. For purposes of this definition of
Aggregate Investment Activity: (x) the “Company” means Brandywine Realty Trust
and its consolidated subsidiaries; (y) “budgeted cost” for any given development
or redevelopment shall be based on the then current budget at the time of
measurement of Aggregate Investment Activity; and (z) commencement dates of a
development or redevelopment shall be determined in a manner consistent with
practices used by the Company in its public reporting of developments and
redevelopments.
(iii)    “Pro Forma Adjusted EBITDA” means the sum of (a) net income (loss),
plus interest expense, plus income tax expense (if any), plus depreciation and
amortization, plus (minus) losses and gains on the disposition of depreciated
property,


-3-



--------------------------------------------------------------------------------







plus impairment write-downs of depreciated property and investments in
unconsolidated real estate ventures, plus adjustments to reflect the Company’s
share of such items from unconsolidated real estate ventures (“EBITDA”), as
adjusted for capital market and other transactional items related to capital
market and other transactions, for the three (3) month period ending on December
31, 2022 annualized for a twelve-month period (“Adjusted EBITDA”) plus (b) a pro
forma adjustment to include (but without duplication) the projected increase to
Adjusted EBITDA solely attributable to the Covered Developments (as defined
above) based on assumptions used in the Company’s underwritten operating budget
for such Covered Developments and, in the case of Covered Developments occurring
during three (3) month period ending on December 31, 2022, assuming such
transactions had occurred as of October 1, 2022.
(iv)    “Pro Forma Net Debt” means the sum of the consolidated debt (less cash)
of the Company as of December 31, 2022, plus the Company’s share of
unconsolidated real estate venture debt, plus (without duplication) a pro forma
adjustment to include debt budgeted to finance Covered Developments to the
extent not outstanding as of December 31, 2022.
4. Actual performance with respect to each Performance Component will be
determined by the Committee in its sole discretion, which determination will
generally be made in a manner consistent with the Company’s published
disclosures (whether or not filed with the Securities and Exchange Commission),
taking into account adjustments contemplated by the terms of the applicable
Performance Component.
5. The Award and any RSUs which may be earned under the Award are subject to the
terms and conditions set forth in this Award Certificate, the Plan and the
Agreement. All terms and provisions of the Plan and the Agreement, as the same
may be amended from time to time, are incorporated and made part of this Award
Certificate. The Participant hereby expressly acknowledges receipt of a copy of
the Plan and the Agreement.


-4-



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
respective date(s) below indicated.


BRANDYWINE REALTY TRUST






By: ___________________________________
Name:
Title:
Date:
PARTICIPANT 




 
___________________________________
Name: [Name]
Date:





-5-

